Citation Nr: 0312153	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
February 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that, in part, denied an 
increased evaluation for degenerative joint disease of the 
lumbar spine.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Through the April 1998 statement of the case and March 2002 
supplemental statement of the case, the veteran and his 
representative have been notified of the evidence that would 
substantiate the claim and the evidence that has been 
considered in connection with the appeal.  The March 2002 
supplemental statement of the case specifically advised the 
veteran of the VCAA regulations.  Moreover, in a September 
1999 Board remand, the veteran was given notice of evidence 
necessary to substantiate his claim.  Thus, the veteran was 
given notice of what VA was going to do to develop the claim 
and what he could do to help his claim.  The veteran was 
specifically notified of the VCAA in a January 2003 Board 
decision.  The aforementioned documents are incorporated 
herein by reference.

Development of the veteran's claim was undertaken by the 
Board in April 2003, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002) without remanding the case to the RO.  As a result, 
the veteran underwent a VA examination in April 2003 and 
records from the Fayetteville VA Medical Center (VAMC) were 
obtained.

On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to be 
invalid by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003).  Hence, this case must be 
remanded for further development, if necessary, and review of 
evidence initially developed by the Board.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2002) are fully complied 
with and satisfied.  This includes 
notifying the appellant in writing of 
what evidence, if any, will be obtained 
by him and what evidence, if any, will be 
retrieved by VA.  

2.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim taking into consideration the 
evidence obtained since the March 2002 
SSOC.  The RO must consider the veteran's 
disability under the old criteria and 
recently revised criteria for 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




